DETAILED ACTION
1.	Claims 11-21 of U.S. Application 16/633600 filed on January 24, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on January 24, 2020 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 11, 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (JP 2013092126, see English Machine Translation attached) in view of Hiratsuka et al (Hiratsuka) (JP 2012241565, see English Machine Translation attached).
Regarding claim 11, Yamazaki teaches (see fig. 1 below) an electric oil pump (1) (Abstract) comprising: 
a motor (9) that includes a shaft (15) extending in an axial direction with a central axis (Abstract); 
a pump (6) that is located on one side of the motor (9) in the axial direction and is driven by the motor (9) via the shaft (15) to eject an oil (Abstract; pages 3 and 4); and 
an inverter assembly (3) that is located on another side of the motor (9) in the axial direction and is secured to the motor (9) (page 2); 
wherein the motor (9) includes: a rotor (7) that is secured to the shaft (15) on a side in the axial direction; a stator (8) that is located outside the rotor (7) in a radial direction; and a motor housing (10) that houses the rotor (7) and the stator (8) (Abstract; page 2); 
the pump (6) includes: a pump rotor (4) that is attached to the shaft (15) projecting on one side in the axial direction from the motor (9); and a pump housing (12) that includes a housing that houses the pump rotor (4) (Abstract, page 2). 

    PNG
    media_image1.png
    705
    527
    media_image1.png
    Greyscale

Yamazaki does not explicitly teach the motor housing has a bottomed tubular shape that includes a bottom portion on a side of the inverter assembly; the inverter assembly includes an inverter housing that includes a circuit board housing that houses a circuit board and a busbar holder; and the busbar holder is on a side opposite to a side of an external terminal that is electrically connected to the circuit board with respect to the shaft of the motor in the circuit board housing.
However, Hiratsuka teaches (see fig. 1 below) the motor housing (4) has a bottomed tubular shape that includes a bottom portion (4a) on a side of the driver assembly (4) (page 2); 
the driver assembly (6) includes an driver housing (see annotated fig. 1 below) that includes a circuit board housing (see annotated fig. 1 below) that houses a circuit board (11) and a busbar holder (see annotated fig. 1 below); and the busbar holder (see annotated fig. 1 below) is on a side opposite to a side of an external terminal (7c) that is electrically connected to the circuit board (11) with respect to the shaft (10) of the motor (3) in the circuit board housing (see annotated fig. 1 below) (Abstract, pages 1-3) in order to improve heat conductivity/cooling efficiency and provide protection from leaks (Hiratsuka, pages 2 and 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamazaki and provide the motor housing has a bottomed tubular shape that includes a bottom portion on a side of the inverter assembly; the inverter assembly includes an inverter housing that includes a circuit board housing that houses a circuit board and a busbar holder; and the busbar holder is on a side opposite to a side of an external terminal that is electrically connected to the circuit board with respect to the shaft of the motor in the circuit board housing as taught by Hiratsuka in order to improve heat conductivity/cooling efficiency and provide protection from leaks (Hiratsuka, pages 2 and 4).

    PNG
    media_image2.png
    689
    636
    media_image2.png
    Greyscale

Regarding claim 12/11, Yamazaki in view of Hiratsuka teaches the device of claim 11 but does not explicitly teach a through-hole that penetrates along the central axis of the shaft is provided at the bottom portion of the motor housing and an end of the inverter housing on the one side in the axial direction; the busbar holder includes a busbar terminal extending to the through-hole; and a coil end extending from the stator of the motor is electrically connected to the busbar terminal through the through-hole.
However, Hiratsuka teaches (see fig. 1 above) a through-hole (4b) that penetrates along the central axis of the shaft (10) (through-hole 4b extends in the same direction as the axis of the shaft 10) is provided at the bottom portion (4a) of the motor housing (4) and an end of the driver housing (see annotated fig. 1 above) on the one side in the axial direction; the busbar holder (see annotated fig. 1 above) includes a busbar terminal (32) extending to the through-hole (4b); and a coil end (3c) extending from the stator (3a) of the motor (3) is electrically connected to the busbar terminal (32) through the through-hole (4b) (coil end is electrically connected to busbar 32 via terminal 12, see pages 2 and 4; Abstract) in order to improve heat conductivity/cooling efficiency and provide protection from leaks (Hiratsuka, pages 2 and 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamazaki in view of Hiratsuka and provide a through-hole that penetrates along the central axis of the shaft is provided at the bottom portion of the motor housing and an end of the inverter housing on the one side in the axial direction; the busbar holder includes a busbar terminal extending to the through-hole; and a coil end extending from the stator of the motor is electrically connected to the busbar terminal through the through-hole as further taught by Hiratsuka in order to improve heat conductivity/cooling efficiency and provide protection from leaks (Hiratsuka, pages 2 and 4).
Regarding claim 18/12/11, Yamazaki in view of Hiratsuka teaches the device of claim 12 but does not explicitly teach the busbar holder and the busbar terminal are defined by an integrally molded article made of a resin.
However, Hiratsuka teaches (see fig. 1 above) the busbar holder (see annotated fig. 1 above) and the busbar terminal (32) are defined by an integrally molded article made of a resin (page 4) in order to improve heat conductivity/cooling efficiency and provide protection from leaks (Hiratsuka, pages 2 and 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamazaki in view of Hiratsuka and provide the busbar holder and the busbar terminal are defined by an integrally molded article made of a resin as further taught by Hiratsuka in order to improve heat conductivity/cooling efficiency and provide protection from leaks (Hiratsuka, pages 2 and 4).
Regarding claim 20/18/12/11, Yamazaki in view of Hiratsuka teaches the device of claim 18, Yamazaki further teaches (see fig. 1 above) a gravity center position of the inverter assembly (3) is located at a position deviated from a gravity center position of the motor (9) when the inverter assembly (3) is seen from the another side in the axial direction to the one side in the axial direction (since the inverter 3 is radially offset from the motor 9, see fig. 1; Abstract, page 2). 
7.	Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Hiratsuka as applied to claim 11 above, and further in view of Yamasaki et al (Yamasaki) (U.S. PGPub No. 20110254393).
Regarding claim 19/11, Yamazaki in view of Hiratsuka teaches the device of claim 11 but does not explicitly teach the inverter assembly includes a base plate made of a metal that is on one side of the inverter housing in the axial direction and is widened in the radial direction; andPreliminary Amendment Page 7 of 8the base plate is secured to the bottom portion of the motor housing of the motor.
However, Yamasaki teaches (see figs. 16 and 17 below) the inverter assembly (¶ 87; ¶ 88) includes a base plate (110) made of a metal (¶ 108) that is on one side of the inverter housing (120) in the axial direction and is widened in the radial direction; andPreliminary Amendment Page 7 of 8the base plate (110) is secured to the bottom portion (13) of the motor housing (12) of the motor (Abstract; ¶ 80; ¶ 108; ¶ 126 to ¶ 129) in order to improve heat absorption (Yamasaki, Abstract, ¶ 11).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamazaki in view of Hiratsuka and provide the inverter assembly includes a base plate made of a metal that is on one side of the inverter housing in the axial direction and is widened in the radial direction; andPreliminary Amendment Page 7 of 8the base plate is secured to the bottom portion of the motor housing of the motor as taught by Yamasaki in order to improve heat absorption (Yamasaki, Abstract, ¶ 11).

    PNG
    media_image3.png
    579
    530
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    497
    568
    media_image4.png
    Greyscale

Regarding claim 21/19/11, Yamazaki in view of Hiratsuka and Yamasaki teaches the device of claim 19, Yamazaki further teaches (see fig. 1 above) a gravity center position of the inverter assembly (3) is located at a position deviated from a gravity center position of the motor (9) when the inverter assembly (3) is seen from the another side in the axial direction to the one side in the axial direction (since the inverter 3 is radially offset from the motor 9, see fig. 1; Abstract, page 2). 



Allowable Subject Matter
8.	Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13 allowable subject matter resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the busbar holder (81) includes: a holder main body portion (81a) with a recessed shape that is recessed from one end side to another end side; and a secured portion (81b) that projects farther outward than a width between two ends of the holder main body portion (81a) from an end of the holder main body portion (81a) on the one end side; the holder main body portion (81a) is in the circuit board housing (73a) such that a recessed end on a side in which the holder main body portion (81a) is recessed in the recessed shape is directed to a side of the motor; and the secured portion (81b) is on a projecting portion (95) that projects from a bottom portion of the circuit board housing (73a) to the another side in the axial direction and is secured to the projecting portion via a securing fastener (91) (see figs. 2 and 4 below) -- in the combination as claimed.

    PNG
    media_image5.png
    482
    780
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    558
    619
    media_image6.png
    Greyscale

Claims 14 and 15 would be allowed due to dependence on claim 13.
Regarding claim 16 allowable subject matter resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the busbar holder (81) includes: a holder main body portion (81a) that is recessed from the one side to the another side in the axial direction; and a secured portion (81b) that projects further outward than a width between two ends of the holder main body portion (81a) from an end of the holder main body portion (81a) on one end side; the holder main body portion (81a) is in the circuit board housing (73a) such that a recessed end that is recessed in a recessed shape is directed to the one side in the axial direction; and the secured portion (81b) is on a bottom portion of the circuit board housing (73a) and is secured to the bottom portion via a securing fastener (91) (see figs. 2 and 4 above) -- in the combination as claimed.
Claim 17 would be allowed due to dependence on claim 16.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Abe (U.S. PGPub No. 20120286604) teaches a motor includes a stator having a winding wire wound thereon, a rotor, and a shaft. The motor is housed in a motor case, where the motor case has a cylinder part and a bottom part. A first terminal is disposed on the motor case, and has one end coupled to an end of the winding wire, such that the wire passes through a first opening on the bottom part. A controller case is disposed detachably on the bottom part. The controller case has a controller housed therein, and has a second terminal that has one end electrically coupled to a power module and the other end engages with the first terminal to electrically couple the motor and the controller. A terminal holder is attached on the motor case to hold and support the first terminal.
Suzuki (U.S. PGPub No. 20050012387) teaches an electric powered pump includes a pump body having a suction chamber, a discharge chamber and an accommodation concave portion for accommodating a pump rotor, a rotational shaft rotatably supported by the pump body, the pump rotor is fixed at a first end of the rotational shaft, a motor having a rotor including a magnet, an annular stator including a core and a coil, the rotor is fixed at a second end of the rotational shaft which is opposite to the first end of the rotational shaft, a motor housing having a hole shaped cylindrical space inside of the stator formed with the motor housing, the motor housing is fixed at the pump body to be positioned in the cylindrical space having a predetermined clearance relative to the rotor, a driver portion for driving the motor, a accommodation space formed at an end surface of the motor housing provided at a side of the second end of the rotational shaft, the accommodation space is configured to accommodate the driver portion, and a cover for covering the accommodation space.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834